BARTEAU, Judge.
Appellant Gregory Tyra's petition for post-conviction relief was denied following an evidentiary hearing. His convictions for arson, burglary and theft were upheld on direct appeal in Tyra v. State (1987), Ind., 506 N.E.2d 1100. The sole issue raised is whether Tyra received effective assistance of trial and appellate counsel. We find that he did and affirm.
FACTS
The home of Oliver and Virginia Foxwor-thy caught fire in the early morning hours of New Year's Day. Upon investigation, it became apparent that the house had been ransacked prior to the fire and that the fire resulted from arson. Investigators found blood inside the house. While investigating the crime, Detective Stonebraker observed Gregory Tyra and his brother, Kenneth, walking down the street in the vicinity of the Foxworthy home. Stonebraker knew Tyra and Kenneth did not live in the neighborhood and also noticed that Kenneth had a bandage on one hand. Stonebraker stopped the two and asked for identification and an explanation for their presence in the area. They replied that they were looking for snow shoveling jobs. Stonebraker asked them to empty their pockets, but also informed them that they did not have to comply. They declined his invitation to empty their pockets. Stonebraker then informed them that he would conduct a pat down search before continuing the conversation. At that time, Tyra told Stonebraker that he possessed a starter's pistol and slowly removed the pistol and handed it to Stonebraker. Stoneb-raker proceeded to search Tyra's pockets and removed a watch and a lapel pin. Kenneth voluntarily emptied his pockets at that time. Stonebraker noted the items found on the brothers and returned them. He then contacted the Foxworthys who were on vacation. They expressed their belief that the items found in the possession of the Tyras were their belongings. Based on this information, the Tyra brothers were arrested. Kenneth initially took full responsibility for the break-in but denied any knowledge of the arson. He later implicated Tyra as his accomplice but still claimed to have no personal knowledge of the arson. Kenneth and the prosecutor negotiated a plea agreement that was later rejected by the prosecutor when Kenneth failed to pass a polygraph test on the arson. Kenneth testified against Tyra at trial without a plea agreement but with use immunity. Other facts will be supplied as needed.
Tyra alleges that his trial counsel provided ineffective assistance by failure to file a motion for pre-trial discovery, failure to depose witnesses, failure to consult, failure to properly impeach Kenneth Tyra, failure to challenge the stop and search, failure to object when the judge permitted the jury to deliberate without first instructing the alternate not to participate, failure to object to irrelevant and prejudicial testimony and failure to include issues in the motion to correct error. Appellate counsel is alleged to have been ineffective for failing to raise on direct appeal the issues omitted by trial counsel.
STANDARD OF REVIEW
When a claim of ineffective assistance of counsel is raised, we look to the following:
A convicted defendant's claim that counsel's assistance was so defective as to require reversal of a conviction or death sentence has two components. First, the *921defendant must show that counsel's performance was deficient. This requires showing that counsel made errors so serious that counsel was not functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment. Second, the defendant must show that the deficient performance prejudiced the defense. This requires showing that counsel's errors were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable. Unless a defendant makes both showings, it cannot be said that the convictions or death sentence resulted from a breakdown in the adversary process that renders the result unreliable.
Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674. Judicial serutiny of ineffective assistance claims should be deferential and undistorted by hindsight, with "[iJsolated poor strategy, inexperience, or bad tactics" not implying ineffectiveness. Burr v. State (1986), Ind., 492 N.E.2d 306. To prevail, the appellant must show that counsel committed particular, unreasonable errors, resulting in prejudice, such that, but for those errors, it is reasonably probable that the proceeding would have resulted differently. Id. Since this is a post-conviction proceeding, the defendant bears the burden of proof by a preponderance of the evidence. We will reverse the decision of the trier of fact only where the evidence is without conflict and leads to but one conclusion and that conclusion is contrary to the one reached by the trier of fact. Sims v. State (1989), Ind.App., 547 N.E.2d 895, 896, trans. denied.
PRE-TRIAL DISCOVERY
Tyra asserts that his trial counsel was ineffective because he failed to file a motion for pre-trial discovery. At the post-conviction hearing counsel testified that the prosecutor allowed him free access to the entire file compiled by the State of Indiana and therefore a motion was unnecessary. Nothing would have been gained by filing a discovery motion and consequently counsel was not ineffective for failure to formally request discovery.
DEPOSITION OF WITNESSES
The second allegation of ineffectiveness is counsel's failure to depose witnesses. In response, trial counsel testified that he had access to all witness statements, including two made by Kenneth, contained in the prosecutor's file. Tyra argues that had the witnesses been deposed, counsel could have impeached them. However, he fails to point out any specific impeachable responses made at trial which could have been contradicted by deposing the witnesses and therefore has established no error.
CONSULTATION
Failure to fully confer and discuss the defense with Tyra is the third allegation of pre-trial ineffectiveness. Trial counsel testified he consulted with Tyra on several occasions, both in person and via telephone. In contrast, Tyra testified he only talked with his attorney a few times. It is submitted that, had he discussed the case with counsel and been presented with the information in the State's file and depositions of all the witnesses, he would have realized the strength of the case against him and entered a plea agreement. In order to establish prejudice in this manner, Tyra must point out specific evidence of which he was unaware as a result of the lack of sufficient consultation. This he has not done. Therefore, we find no prejudice in his decision to reject the guilty plea. Hollon v. State (1980), 272 Ind. 439, 398 N.E.2d 1273, 1278. Coker v. State (1986), Ind., 499 N.E.2d 1135, 1138.
IMPEACHMENT OF KENNETH TYRA
(a) Tyra informed his trial counsel that his brother Kenneth served a prison sentence as a result of a conviction in Fountain County. Either trial counsel or his intern called Fountain County in an attempt to identify that conviction, but were informed that no such conviction existed. At the post-conviction hearing, Tyra produced a copy of the commitment.
The prosecutor, while questioning Kenneth on the terms of the aborted plea *922agreement, asked "[bJlecause you have no prior convictions on the record, you could get a suspended sentence, couldn't you?" Tyra refers us to this point in the record for the proposition that "Kenneth Tyra's statement that he had no prior conviction on his record went unchallenged."
While this exchange certainly implies that Kenneth had a clean record, it also indicates that the prosecutor was ignorant of Kenneth's prior conviction. Trial counsel attempted to determine whether Kenneth had been convicted of an impeachable offense but received erroneous information from the court clerk that the conviction did not exist. He had access to the prosecutor's files, and from the exchange quoted above, it appears the prosecution was also unaware of Kenneth's earlier run-in with the law. Counsel made a reasonable, good-faith attempt to confirm Tyra's account of Kenneth's criminal record. His failure to locate the information does not amount to ineffectiveness.
(b) Trial counsel did not bring to the jury's attention the discrepancy between Kenneth's statement that Tyra told him there was a motorcycle in the garage (and therefore Tyra must have entered the garage where gasoline was stored) and the Foxworthy's insurance claim which did not list a motoreycele. In response to questioning at the post-conviction hearing, counsel testified that he didn't recall if he ever checked with the Foxworthy's insurance company to determine whether they made a claim for loss of a motorcycle.
Counsel also did not impeach Kenneth with eight inconsistencies between Kenneth's two pre-trial statements. When asked about his failure to employ this method of impeachment, counsel responded that, although he didn't specifically recall, it was likely that he chose not to point out every discrepancy in the statements because the statements were very damaging to his client and he didn't want to unduly emphasize them.
Decisions such as whether to check on the motorcycle or whether to point out each discrepancy in the statements are tactical in nature and while in hindsight might appear to be poor decisions, are nevertheless entitled to deferential treatment. As our supreme court pointed out, "[ilf every mistake or oversight made in the preparation of a case or at trial, perceived in the leisure of retrospection, should be considered pro-batory of legal incompetency, then a majority of all criminal defendants might validly assert such a claim." Smith v. State (1979), 272 Ind. 216, 218, 396 N.E.2d 898, 900.
STOP AND SEARCH
The next challenge to counsel's representation involves the search conducted by Stonebraker. Tyra's theory is that because he and Kenneth refused the consensual search, Stonebraker decided to accomplish his goal under the ruse of a "pat down" search and counsel was ineffective for failing to suppress this evidence. Sto-nebraker testified as follows as trial:
A We started to return to headquarters when we ran into Greg and Kenneth Tyra walking down Valley Drive.
Q Now, when you say you ran into them, how do you mean that?
A We were headed north on Valley Drive and observed them wal[kljing in a northerly-northerly direction on Valley Drive.
Q Okay. Did you recognize them?
A Yes, sir, I did.
Q And what did you do when you saw them?
A We first asked them for some identification to verify that that's who they were, and what they were doing in the immediate area.
* * * * * #
Q Okay. So, what happened then? What did you say and what was done?
A I also asked Kenneth, who had a bandage on his right thumb, what had happened to his thumb, and he told me he had cut it doing dishes.
# % # * u *
Q Now, was there a reason that you were interested in whether either of *923the Tyras had a cut or a wound of any sort?
A The reason we were interested because at the entry of the basement window we found blood on the window. Also, there was blood found by Lieutenant Gullion on examing [sic] evidence in the upstairs, I believe, of the residence, or throughout the residence.
* * * * * *
A We again asked them what they were doing in the area. They said shoveling snow and we went through why they didn't have shovels. They said they were trying to line up some jobs for later, then they would get their snow shovels. We then exited the car and I asked them if they would mind dumping the contents of their pockets onto the car, and also advised them they did not have to do so if they wished] not to, and they declined to do so. I advised at that time before we talked any further I would like to pat them down to see if they had any weapons.
Q Okay. And did you do so?
A Yes, Sir.
Q What was the result?
A As I started towards Greg to give him a pat down, he advised that he had a weapon in his pocket and asid [sic] it was a starter pistol, and he slowly removed it from his pocket, and at that-.
Q Did you examine it?
A Yes, Sir.
Q What did it look like?
A It was a blank starter pistol, blue steel, with a white (inaudible).
Q Okay. People sometimes call blue steel a black color.
A Yes, Siz.
Q Okay. What happened then? did you say and do? What
A I continued to pat him down at that time. I felt something else in his trouser pocket and asked if he would-or I removed it from his trouser pocket and found it to be a wristwatch, and I also felt a smaller object in his pocket and asked that he remove it at that time, which he did.
Q What was it?
A It was a'lapel pin.
Q Okay. What else? What happened next and what did you do?
A After I had patted Greg down, I turned to Kenneth, and by that time he was already lying-laying articles out on the trunk of the car at that time.
Tyra makes a convincing argument based on the above colloquy that the search conducted by Stonebraker was improper. However, because the search was not challenged, either at a suppression hearing or at trial, we do not have the typical adversarial examination of involved participants. Instead, we simply have Stonebraker's account of the investigatory steps preceding the arrest. We must defer to the judgment of trial counsel that he had two reasons for not challenging the search: he did not believe such a challenge would be successful and his strategy was to admit possession of the property but deny all knowledge of the burglary and arson. At the post-conviction hearing, both Tyra's trial counsel and Kenneth's trial counsel testified that they did not believe a challenge to the search would be successful. Tyra's counsel personally interviewed the officers involved in the search and presumably Kenneth's counsel did likewise. They were in a position superior to that of this court to evaluate the likelihood of a successful motion to suppress. Further, trial counsel hoped the jury would believe Kenneth's original version of events, that he alone committed the burglary and that Tyra was not involved except to the extent of helping Kenneth dispose of the goods. Counsel, after consideration, decided against challenging the search. We will not second-guess his decision and it does not amount to ineffective assistance of counsel.
ALTERNATE JUROR
The trial judge failed to instruct the alternate juror not to participate in deliberations and at that time counsel neither objected nor called this to the attention of the court. Tyra speculates that the alternate participated in the deliberations *924and therefore compromised the verdict. No evidence was presented at the post-conviction hearing to support the contention that the alternate was more than an observer during deliberations. While it was error for the court not to properly instruct the alternate, since there was no resulting prejudice shown, it is deemed harmless error.
IRRELEVANT AND PREJUDICIAL TESTIMONY
The final claim of error at trial emanates from counsel's failure to object to both the testimony of the firemen who battled the fire at the Foxworthy residence and the testimony of the Foxworthys' son. The firemen testified that it was a dangerous fire that could have killed a firefighter and that if the residents had been home during the fire "more and likely they would have been dead." Foxworthys' son testified about the effect of the fire on his parents as follows:
Well, the-effects were both emotionally and physically have been considerable on them. My folks are in their mid-70's and to watch everything-the memories and everything they had go up in smoke is-has traumatic effect on them emotionally. My father fell while he was in the house after the fire, injured his left shoulder, is still having problems with it, and, of course, all the work involved in trying to salvage what could be salvaged and-and the inconvenience of living in motel rooms-and all the moving back in is just-just enormous on them....
Tyra did not dispute the severity of the fire or the loss experienced by the Foxworthys. Instead, his defense was that he was not involved in the crime. Trial counsel testified at the post-conviction hearing that he believed the trial judge was sympathetic to this type of testimony and would have overruled any objection. His decision not . to object to these responses was a matter of trial strategy. Given the nature of his defense, constantly objecting to testimony of this nature might alienate the jury without providing any benefit to Tyra.
CUMULATIVE EFFECT OF ERRORS
We are urged to find that the cumulative effect of all of counsel's errors renders the result of the trial unreliable. Because the majority of the errors alleged by Tyra were found to be matters of trial strategy and therefore not error, looking at them simultaneously does not alter their nature. As our supreme court held in Cochran v. State (1983), Ind., 445 N.E.2d 974, "[eclhoices of trial strategies and tactics are insufficient to establish ineffective representation even though others may have made different choices and such choices may be subject to criticism."
MOTION TO CORRECT ERRORS
A further issue raised for our consideration is referred to by Tyra as error occurring on direct appeal. He urges us to find that trial counsel's failure to include two issues in the motion to correct error amounted to ineffective assistance of counsel on direct appeal.
(a) Kenneth entered into a plea agreement with the State, but the offer was subsequently withdrawn. Because Kenneth was testifying adversely to Tyra, his own brother, it was important to establish on cross-examination that Kenneth stood to gain by implicating Tyra in the burglary and arson. Trial counsel accomplished this goal by introducing a copy of the revoked plea agreement. While that agreement is not present in the record, testimony at trial and at the post-conviction hearing established that it contained a standard clause requiring the defendant to pass a polygraph test or face withdrawal of the plea offer.
Trial counsel extensively questioned Kenneth about the terms of the plea agreement and its subsequent withdrawal. After pursuing this line of questioning, counsel made an oral motion in limine requesting that the State not be permitted to mention the results of the polygraph test. His motion and subsequent objections were denied and the State was permitted to ask the following question concerning the aborted plea agreement: "And we nullified it because you flunked the polygraph on the arson, *925didn't we?" The trial court erred by overruling trial counsel's objection to the introduction of the results of the polygraph test.
Because of their inherent unreliability combined with their likelihood of unduly influencing a jury's decision, references by witnesses or counsel to polygraph test results are inadmissible absent waiver or stipulation of the parties. Pavone v. State (1980), 278 Ind. 162, 402 N.E.2d 976. Motions in limine are appropriate with respect to such references. Id. Where a trial hinges on a question of credibility, it is reversible error to deny a motion for mistrial after a damaging reference to polygraph results. Baker v. State (1987), Ind., 506 N.E.2d 817.
Smith v. State (1989), Ind., 547 N.E.2d 817, 820-21.
Tyra alleges, and the dissent agrees, that trial counsel's failure to raise this issue in the motion to correct errors amounted to ineffective assistance. We disagree. At the post-conviction hearing, trial counsel testified that he didn't raise the polygraph issue on appeal because onee his objection was overruled, he "attempted to use that evidence to our advantage by putting forward the theory that Ken was a Har, and therefore, his testimony was not credifble]." He testified that he also raised the issue of the failed polygraph in final argument in an effort to show that Kenneth's testimony was so incredible that even the prosecutor would not deal with him.
While preparing the motion to correct error, trial counsel decided that introduction of the polygraph results had actually been beneficial to the case even though he had initially attempted to have them suppressed. He therefore did not raise the issue in the motion to correct errors because he had used the polygraph result to his advantage and because he believed an appeal had a greater chance of success if fewer issues were raised. Counsel did not fail to raise the polygraph issue because of oversight or inexperience. Rather he made a deliberate decision to omit it. A decision concerning which issues should be raised in a motion to correct errors is a matter of trial strategy and is insufficient to establish ineffective assistance of counsel. Cochran, supra.
Further, we believe that the issue of prejudice to Tyra's defense is not as clear cut as the dissent contends. Trial counsel brought the polygraph test into issue by introducing the plea agreement which required successful completion of a polygraph examination. Under similar cireum-stances, our Supreme Court declined to find defense counsel incompetent. Swan v. State (1984), Ind., 462 N.E.2d 68. Trial counsel extensively questioned Kenneth about the terms of the plea agreement and its subsequent withdrawal. Tyra was able to use the plea agreement and the polygraph language to imply that Kenneth failed the polygraph, causing the State to withdraw the plea offer. This certainly reflected negatively on Kenneth's credibility. The State was permitted to ask Kenneth if he "flunked the polygraph on the arson." Tyra characterizes this information as establishing that Kenneth testified truthfully about the burglary and Tyra's participation but only lied about his knowledge of the arson. This is but one potential interpretation. The jury might also have presumed that, since Kenneth admitted the burglary, he was only questioned about the arson and answered untruthfully. Tyra benefitted from introduction of the revoked plea agreement and the inference that it was revoked because Kenneth was lying. The "flunked on the arson" was not necessarily beneficial but neither was it conclusively prejudicial. The evidence of prejudice is not so overwhelming that it rises to the level of fundamental error. The decision to omit the issue from the motion to correct error was a legitimate trial tactic and counsel will not be considered deficient simply because in hindsight the decision seems unwise.
(b) The same standard applies to counsel's decision not to raise the improper questioning of Tyra's younger brother, Jamie, in the motion to correct errors. The prosecutor asked Jamie whether he disliked prosecutors in light of past prosecutions of his brothers and due to the on-going at*926tempt by the prosecutor to have Jamie committed to Boys School. Counsel's objections were overruled. He testified that he did not believe the issue was viable on appeal because the ruling was only reviewable as an abuse of discretion. Again, this was a strategical decision and will not support a claim of ineffective assistance of counsel.
APPELLATE COUNSEL
The final issue raised is whether appellate counsel provided ineffective representation by failing to address the polygraph issue and the cross-examination of Jamie Tyra on direct appeal. Appellate counsel testified that he did not believe either issue amounted to fundamental error. He further testified that it was his opinion that it was not in a client's best interest to raise ineffective assistance on direct appeal. He explained that because of the limitations of the format, i.e. inability to present additional evidence on the issue, he believed ineffective assistance of trial counsel was best raised at the post-conviction stage. Appellate counsel will not be deemed ineffective for failing to raise issues which in his professional judgment appear frivolous and unavailing. Schiro v. State (1989), Ind., 533 N.E.2d 1201, 1207, cert. denied, - U.S. -, 110 S.Ct. 268, 107 L.Ed.2d 218.
CONCLUSION
Tyra was not entitled to a perfect trial. He was entitled to effective representation of counsel. We agree with the post-convietion court's finding that trial counsel "provided a performance for petitioner that falls within the broad range of acceptable prevailing professional norms of reasonable, competent counsel, and no prejudice resulted sufficient to undermine the reliability of the verdict per Strickland v. Washington (1984) [466 U.S. 668], 104 S.Ct. 2052 [80 L.Ed.2d 674]." Likewise, appellate counsel was not ineffective for failing to raise issues on direct appeal. He made a tactical decision to forgo raising the issues either as fundamental error or under the guise of ineffective assistance of counsel. Therefore, his decision will not be second guessed on appeal. The denial of post-conviction relief is affirmed.
AFFIRMED.
CONOVER, J., concurs.
RUCKER, J., dissents with opinion.